Citation Nr: 0621609	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  99-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as hiatal hernia and 
gastritis.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a right perforated 
eardrum.  

4.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, with radiculopathy and 
bulging disc, L4-5, L5-S1, claimed as residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The appellant had active duty from January 1968 to March 
1970.  He also had inactive reserve duty both in the Alabama 
Air National Guard from April 1971 to April 1972, and in the 
U.S. Air Force Reserves to September 1999, which included 
civilian status from January 1974 to April 1983 and multiple 
brief periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  GERD, a hiatal hernia and gastritis are not presently 
shown; chronic dyspepsia was not incurred in, a result of, or 
aggravated by active service.  

2.  Hypertension was not incurred in, a result of, or 
aggravated by active service.  

3.  A perforated right ear drum is not currently shown.  

4.  Degenerative joint disease of the lumbosacral spine with 
radiculopathy and bulging disc was not incurred or aggravated 
by any incident of active military service.

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for GERD, hiatal hernia, gastritis, and dyspepsia, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

2.  The criteria for the establishment of service connection 
for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.309 (2005).  

3.  The criteria for the establishment of service connection 
for a perforated right ear drum are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).  

4.  The criteria for the establishment of service connection 
for degenerative joint disease of the lumbosacral spine with 
radiculopathy and bulging disc perforated right ear drum are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
the claims of service connection for GERD, hypertension, and 
a perforated right ear drum.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  

The appellant's claims of service connection were received at 
the RO in December 1997, and denied in a September 1998 RO 
decision, prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  However, the record indicates 
that duty to assist letters specific to the claims were 
issued in July and September 1998, June 1999, June 2001, and 
January and February 2003.  Notice specific to VCAA and the 
service connection claims was issued in March 2004, prior to 
a March 2004 supplemental statement of the case (SSOC), and 
February 2005, prior to a November 2005 SSOC.  The claim was 
denied in a September 1998 RO decision, and a statement of 
the case (SOC) was issued in January 1999.  The Board 
remanded the appeal in April 2001, November 2003, and January 
2005 to assure compliance with VA's expanded duties to notify 
and assist pursuant to the VCAA, and such compliance has not 
been accomplished as to the claims adjudicated on the merits 
herein.  The SSOC's of March 2004 and November 2005 included 
de novo reviews of all of the pertinent evidence of record.  

Given the above, the notices comply with VCAA and the timing 
of the notices are fully compliant with Pelegrini.  To the 
extent that a formal notice of VCAA was not issued until 
March 2004 and February 2005, such notices were issued prior 
to the de novo readjudication of the claims in March 2004 and 
November 2005 SSOC's.  As such, any defect with respect to 
the timing of the notices was harmless error.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notices and development/duty to assist letters of record, 
including the March 2004 and February 2005 formal VCAA notice 
letters, advised the appellant of the evidence not of record 
that is necessary to substantiate the claims of service 
connection adjudicated on the merits on appeal.  The 
appellant was advised of what evidence the VA will obtain, 
and what information he was expected to provide.  The 
appellant was asked to submit all evidence in his possession 
that pertains to these claims.  

The appellant has also failed to submit the requested 
evidence, including medical nexus evidence of a link between 
his 1986 diagnosis of hypertension and his prior active 
military service, despite his being advised that such 
evidence was necessary to substantiate the claim.  The 
appellant was also advised of the need to submit evidence of 
a current chronic stomach and right ear disability, with 
continuity of symptomatology since active duty-complaints of 
occasional stomach or ear aches and pains, without current 
disability, diagnosis, or residual, is not a disability for 
which service connection is available.  The appellant has 
failed to submit the requested evidence.  

The VA also must provide a medical examination or obtain a 
medical opinion when such evidence is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A.  In the instant 
case, appropriate VA examinations were provided in October 
and November 2001, the results of which are not favorable to 
any of the claims adjudicated on the merits.  38 C.F.R. 
§ 3.159(c)(4)(i).  Accordingly, further development is not 
indicated given the facts of this case at this time.  Id.  

As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit pertinent 
evidence, but he has failed to do so.  Here, as in Wells 
supra., the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent evidence to suggest that the 
appellant has GERD, hypertension or a perforated right ear 
drum which is due to his active military service on any 
basis.  Accordingly, it is appropriate to adjudicate these 
claims at this time without further development.  38 U.S.C.A 
§ 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  

The record also indicates that the appellant was provided 
with copies of all communications and adjudications, 
including all pertinent RO rating decisions, the SOC and 
SSOC's.  VA has satisfied its duties to inform and assist the 
appellant at every stage of this appeal as to the claims 
adjudicated on the merits.  Given the development undertaken 
by the RO, the record is ready for appellate review of the 
claim on appeal.  Proceeding with these three claims in their 
procedural posture would not therefore inure to the 
appellant's prejudice.  

There is adequate evidence of record to adjudicate the claims 
of service connection not remanded on appeal.  It appears 
that VA has done everything reasonably possible to notify and 
assist the appellant, and further delay of the appellate 
review of this case by the Board would serve no useful 
purpose.  Accordingly, in the circumstances of this case, 
additional efforts in accordance with the VCAA would serve no 
useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  There is no prejudice in proceeding with a 
decision of the three claims adjudicated on the merits at 
this time.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
See also, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
38 C.F.R. § 20.1102 (2005) (Pertaining to harmless error).  

The Merits of the Claims

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Although the appellant in this case is a "veteran" for the 
purposes of the period of active duty from January 1968 to 
March 1970, he is not a "veteran" for purposes of his 
inactive reserve service in the Alabama Air National Guard 
from April 1971 to April 1972, and inactive duty in the U.S. 
Air Force Reserves to September 1999, which included civilian 
status from January 1974 to April 1983 and inactive reserve 
duty service status thereafter.  

The foregoing finding is based upon record evidence that he 
has not shown that he "was disabled . . . from a disease or 
injury incurred or aggravated in line of duty" during a 
period of ACDUTRA, or that he "was disabled . . . from an 
injury incurred or aggravated in line of duty" during 
INACDUTRA.  38 U.S.C.A. § 101(24); see McManaway v. West, 13 
Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995), for the proposition that, "if a claim 
relates to period of active duty for training, a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim" (emphasis in McManaway)); see also Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998), citing Paulson, 7 Vet. 
App. at 470 ("[A]n individual who has served only on active 
duty for training must establish a service-connected 
disability in order to achieve veteran status.").  

The law provides that an individual on INACDUTRA is entitled 
to disability compensation only for residuals of injuries 
suffered and not for disability based on disease.  See Brooks 
v. Brown, 5 Vet. App. 484, 485 (1993); 38 U.S.C.A. § 101(24) 
(West 1992); 38 C.F.R. § 3.6(a).  

Certain diseases are presumed to be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  If not shown in 
service, service connection may be granted for hypertension 
if shown disabling to a compensable degree during the first 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

This does not mean that any manifestation of pain or similar 
symptom in service will permit service connection: To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  38 C.F.R. § 3.303(b).  However, when the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

Service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a non 
service-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.  

Service connection may also be established for disability 
resulting from aggravation in line of duty in the active 
military, naval, or air service of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.  

Chronicity is not demonstrated when the sole evidentiary 
basis for the asserted continuous symptomatology is the sworn 
testimony of the veteran and there is no medical evidence 
indicating continuous symptomatology.  McManaway, 13 Vet. 
App. at 66.  


Hypertension

The appellant asserts that he was diagnosed with hypertension 
in 1983 which is due to his prior active military service.  
At his Travel Board hearing in March 2000 he admitted he had 
no problem with any high blood pressure or a diagnosis of 
hypertension prior to 1983.  The Board denies the claim 
because no medical evidence of record supports the claim, or 
associates his post-active service initial diagnosis of 
hypertension with his prior active duty, or any documented 
period of active duty for training.  

The appellant's service medical records for active duty, 
dated from January 1968 to March 1970, are silent for any 
complaint, treatment or diagnosis pertinent to high blood 
pressure.  Although the appellant had one preliminary 
elevated blood pressure reading of 160/90 (mm. Hg.) on 
initial entry examination in May 1968, he was accepted into 
active duty when all subsequent blood pressure readings were 
found to be within normal limits.  Significantly, the 
appellant denied any history of high blood pressure at the 
time of his entry examination, and no diagnosis of 
hypertension was given at that time.  The appellant was 
accepted into active service.  The appellant also repeated 
his negative history of hypertension on later examinations in 
January 1969 and May 1970.  On examination in January 1969, 
the appellant's blood pressure was 122/88.  A May 1970 post-
active service VA examination report shows no hypertension or 
high blood pressure reading.  

The appellant was employed by the service department, but in 
civilian status to April 15, 1983.  VA treatment records for 
the remainder of 1983 show no diagnosis of hypertension.  An 
August 1984 VA examination report is also silent for any 
abnormality of the heart or hypertension or high blood 
pressure readings, or reported history of the same.  Reports 
of medical history and examinations in April 1983 and 
September 1987 are all negative for any diagnosis of 
hypertension or reported history of same.  

A history of the appellant having been "hypertensive since 
1988" was noted on inactive reserve service medical 
examination in June 1991, but elevated blood pressure reading 
were not noted at that time and a diagnosis was not given.  
On examination in July 1996, the appellant's history of 
controlled hypertension was again noted.  Neither of these 
notations is shown to have been during a period of active 
duty or active duty for training.  

A notation of hypertension is shown on VA examination in 
February 1998, when the appellant reported to have had a 
history of "borderline" elevated blood pressure readings 
for many years, with initial medication for hypertension 
"around 1983."  Elevated blood pressure readings were not 
found on examination at that time, and the diagnosis was, 
"[h]istory of," essential hypertension, mild, "controlled 
on pills."  

Although an initial preliminary elevated blood pressure 
reading was noted on entry examination in May 1968, the 
appellant was eventually accepted into active service when 
all additional blood pressure readings of May 1968 were 
within normal limits.  The appellant was not found to have 
hypertension on entry examination-his acceptance into the 
active military demonstrates otherwise-and a diagnosis of 
hypertension was not given in May 1968.  Service medical 
records for active duty are silent for hypertension.  The 
presumption of sound condition is not rebutted.  38 U.S.C.A. 
§ 1111.  

The appellant's contention that hypertension diagnosed during 
a period of active duty is not supported by the objective 
clinical evidence of record.  The appellant's service medical 
records are highly probative and directly belie his 
assertions as they were generated for the specific purpose of 
ascertaining his then-readiness for continued military 
service in his occupational specialty.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).  
These records show no history of hypertension prior to 1988, 
and no actual treatment until 1998, during periods of 
inactive reserve duty.  A diagnosis of hypertension was not 
given during any documented period of active duty for 
training.  

Actual treatment for hypertension is not shown until 1998, 
during inactive reserve duty, and no medical evidence of 
record associates the appellant's hypertension with his prior 
active service.  Accordingly, service connection for 
hypertension is denied.  There is no evidence of a chronic 
disability during any period of active service, or continuity 
of symptomatology after such period of active service, and no 
medical evidence associates the appellant's inactive reserve 
treatment for hypertension with any prior period of active 
duty service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
With only a diagnosis noted during inactive reserve duty, and 
no medical nexus to any period of the appellant's prior 
active duty, the claim must be denied.  McManaway, 13 Vet. 
App. at 66.  The appellant's lay assertions of a diagnosis 
during active reserve duty, or active duty for training, is 
not supported by any evidence of record.  Id.  The appellant 
was repeatedly requested to support his assertions with 
supportive evidence, but he has failed to do so.  The claim 
is denied because a preponderance of the evidence is against 
service connection for hypertension.  


GERD and Right Ear Disorders 

The appellant asserts that he had a chronic stomach disorder 
during active duty and that he sustained a perforated right 
ear drum while in the Republic of Vietnam in February 1969 
when a mortar exploded near him.  These claims must be denied 
because GERD, a hiatal hernia, and a perforated right ear 
drum are not currently shown, and any dyspepsia in service is 
not shown to have been chronic.  

Service medical records for active duty demonstrate no 
stomach or right ear disorders on examinations in May 1968, 
January 1969, or March 1970.  The appellant received 
treatment in February 1969 when he injured his right ear 
while, "wrestling [with] a friend."  On examination in 
February 1969, the tympanic membrane was found to be 
reddened.  A perforation was not noted.  The appellant 
testified at his Travel Board hearing that he injured his ear 
drum while in Vietnam when a mortar exploded near him.  
Similarly, while the appellant received treatment in December 
1969 and January 1970 for stomach pain and upset, no 
diagnosis was given on examination.  Additional pertinent 
treatment was not sought by the appellant.  

On post-service VA examination in May 1970, the appellant had 
no stomach or ear complaints.  No disorders of the stomach or 
ears were found.  Similarly, on VA examination in August 
1984, the appellant's ears were normal, with notation that 
his (unspecified) ear drum had, "healed."  The examiner 
found no scar on examination of either of the ear drums.  The 
appellant had no stomach complaints and no diagnosis was 
given.  

Inactive reserve duty examinations of April 1983 and 
September 1987 are silent for any stomach or ear drum 
complaint or diagnoses.  The appellant reported a history of 
ear, nose or throat trouble on examinations in June 1991 and 
July 1996.  However, no disorder of the right ear was found 
on examinations in 1991 and 1996.  On examination in July 
1996, notation was made that the appellant had had no 
residual of his prior head injury.  Similarly, examination 
reports of April 1983, September 1987, June 1991 and July 
1996 are silent for any stomach disorder.  

VA examinations of February and March 1998 show no 
abnormality of the tympanic membranes or stomach, including 
on upper gastrointestinal barium fluoroscopy.  The 
appellant's reported history of a 15 year history of reflux 
symptoms and indigestion was noted, but no diagnosis was 
given.  

The appellant was found to have no current pertinent stomach 
or right ear disorder on most recent VA examinations in 
October and November 2001, other than dyspepsia.  With no 
demonstration of a current diagnosis of GERD, hiatal hernia, 
gastritis, or a right ear drum disorder, these aspects of the 
two claims must be denied.  It is well established VA law 
that in the absence of any competent evidence of a current 
disability or diagnosis, there is no basis to find 
entitlement to service connection.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(Table)].  Additionally, with no showing of any chronic 
stomach condition in active service or a documented period of 
active duty for training, service connection for dyspepsia is 
not warranted.  38 C.F.R. § 3.303.  Chronic dyspepsia is not 
shown, even though treatment for an upset stomach is shown in 
December 1969 and January 1970.  Service connection requires 
a showing of chronic disability in service, or continuity of 
symptomatology thereafter-both elements which are lacking in 
this case.  

The Board does not doubt that the appellant had some upset 
stomach in service, or even that his blood pressure rose on 
initial preliminary entry examination.  However, a complaint 
of stomach pain, or an isolated finding, in the absence of 
objective medical evidence of a diagnosed or identifiable 
underlying disease, is not a "disability" for which 
compensation benefits are payable.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, 259 F.3d 1356 (Fed. 
Cir. 2001), vacated and remanded on other grounds, (U.S. Vet. 
App. Nov. 6, 2001).  

The claim is therefore denied.


Low Back Disorder

The appellant asserts that he incurred degenerative joint 
disease of the lumbosacral spine, with radiculopathy and 
bulging disc, L4-5, L5-S1, as a result of an August 25, 1986 
incident, when he alleges he sprained his back while lifting 
a tool box.  

The factual record includes a November 2001 VA medical 
examination, indicating that the appellant is diagnosed with, 
among other low back symptoms, a chronic low back syndrome.  
Thus, the appellant is noted to have a disability under the 
law.

However, the record does not demonstrate that the disorder 
was incurred during a period of active duty, such as is 
defined above which would permit a finding of service 
connection.  Instead, the contemporaneous medical evidence 
surrounding the incident and follow up care contains numerous 
identifications of the appellant, but all identify him as 
then being a civilian employee of the service department.  
There are no references of record indicating that the 
appellant was then serving on active duty, or a period of 
active duty for training such that service connection would 
be available.  See, e.g., letter of P.A.H., D.O., indicating 
the appellant to be a "civilian employee."  Indeed, there 
is no evidence to find that had this incident occurred while 
the appellant was in qualifying status, that a line of duty 
determination would not have been conducted, such as is 
evident from other record evidence bearing upon the 
appellant's status while seeking medical care during periods 
of active duty and active duty for training.

Thus, because the evidence does not support the appellant's 
contention that he was injured during a period of qualifying 
service, the claim is denied.  


Summary

There can be no doubt from review of the record that the 
appellant rendered honorable and faithful service for which 
the Board is grateful.  However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which service connection may be granted 
for the disorders in question.  The Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  It has been observed that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)]. 


ORDER

Service connection for gastroesophageal reflux disease, 
hiatal hernia, gastritis, and dyspepsia are denied.  

Service connection for hypertension is denied.  

Service connection for a right perforated eardrum is denied.  

Service connection for degenerative joint disease of the 
lumbosacral spine, with radiculopathy and bulging disc, L4-5, 
L5-S1, is denied.




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


